El Juez Asociado Sbñoe Audrey,
emitió la opinión del tribunal.
Quiteño Rodríguez hipotecó a favor de The Federal Land Bank of Baltimore una finca de 799 cuerdas y 31 céntimos de otra, parte de la cual tenía inscrita en el Registro de la Pro-piedad de Arecibo y la otra parte en el de Utuado. Después de estar inscrita la hipoteca en ambos registros vendió Ro-dríguez una parcela de 795 cuerdas y 31 céntimos de esa finca a cuatro personas y posteriormente vendió el resto de cuatro cuerdas a otra persona. Al ser inscritas en el Registro esas compras se hizo constar el defecto subsanable de no hacerse la descripción de la finca segregada ni del resto y también el de no describirse la parte de la segregación que correspondía a Arecibo y a Utuado, respectivamente. Seguido juicio ejecu-tivo por el banco contra esos compradores para cobrar la deuda garantizada con la hipoteca fué vendida la totalidad de la finca en pública subasta y adjudicada al banco en pago parcial de su crédito, siéndole otorgada por el márshal la correspondiente escritura de compraventa. Esta escritura fué presentada para inscripción en el Registro de la Pro-piedad de Utuado acompañada de un acta notarial en la que un subgerente del banco hizo las descripciones a que antes nos hemos referido. El registrador inscribió la venta pero con el defecto subsanable de no comparecer en el acta aclara-toria las partes originalmente contratantes y sí un subgerente del banco. Por la consignación de ese defecto interpuso el banco el presente recurso.'
Desde el momento en que fué otorgada la escritura de *732venta al banco éste se convirtió en dueño de la finca, indepen-dientemente de su inscripción en el registro que se verifica para dar conocimiento a terceras personas, y como tal dueño podía otorgar el acta aclaratoria cuyo solo objeto era facilitar la inscripción mediante determinadas descripciones; y como éstas no alteraban el título que le otorgó el marshal no era necesario que dicho funcionario interviniese en el documento en que se hicieron las descripciones mencionadas. Además, como el marshal traspasó al banco la totalidad de la finca hipotecada, no tenía necesidad de intervenir en descripciones de las dos parcelas que resultaron de la finca después de la segregación hecha antes de la venta verificada por él.

La nota recurrida debe ser revocada en cuanto a la con-signación del defecto subscmable que menciona.